In an action to recover damages for legal malpractice, the defendants *534separately appeal, as limited by their respective briefs, from so much of an order of the Supreme Court, Kings County (Silver-man, J.), dated May 3, 2005, as, in effect, granted that branch of the plaintiffs motion which was to restore the action to active status.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable by the appellants appearing separately and filing separate briefs.
The Supreme Court properly, in effect, granted that branch of the plaintiffs motion which was to restore the action to active status (see O’Connell v City Wide Auto Leasing, 6 AD3d 682 [2004]; Akpinar v John Hancock Mut. Life Ins. Co., 302 AD2d 337 [2003]).
The parties’ remaining contentions are either without merit or need not be reached in light of this determination. Florio, J.P., Miller, Adams and Skelos, JJ., concur.